United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-3122
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Jessie Lee Thomas

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: April 15, 2020
                                Filed: July 2, 2020
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, BENTON and KOBES, Circuit Judges.
                              ____________

PER CURIAM.

       Jessie Lee Thomas pleaded guilty to one count of being a felon in possession
of a firearm, in violation of 18 U.S.C. § 922(g)(1), and one count of possessing an
unregistered firearm, in violation of 26 U.S.C. § 5861(d). At sentencing, the district
court1 enhanced Thomas’s sentence under the Armed Career Criminal Act (ACCA),
after concluding that Thomas had three prior violent felony convictions. The district
court determined that Thomas’s prior conviction for robbery, in violation of Ark.
Code. Ann. § 5-12-102, qualified as a violent felony under the ACCA. Based on its
determination that Thomas was an armed career criminal, the district court sentenced
Thomas to 180 months’ imprisonment. Thomas appeals, arguing that his Arkansas
robbery conviction is not a violent felony under the ACCA.

         The ACCA imposes a mandatory minimum sentence of 180 months’
imprisonment if a defendant violates § 922(g) and “has three previous convictions
. . . for a violent felony or a serious drug offense.” 18 U.S.C. § 924(e)(1). We review
de novo whether Thomas’s robbery conviction qualifies as a violent felony under the
ACCA. United States v. Jordan, 812 F.3d 1183, 1185 (8th Cir. 2016). “In
determining whether a conviction is a violent felony, courts must start with the formal
categorical approach and look only to the fact of conviction and the statutory
definition of the prior offense.” Id. at 1186 (internal quotation omitted). For purposes
of the ACCA, a violent felony is “any crime punishable by imprisonment for a term
exceeding one year” that “has as an element the use, attempted use, or threatened use
of physical force against the person of another.” 18 U.S.C. § 924(e)(2)(B)(i) (referred
to as the “elements” clause). “[P]hysical force, or force capable of causing physical
pain or injury, includes the amount of force necessary to overcome a victim’s
resistance.” Stokeling v. United States, 139 S. Ct. 544, 555 (2019) (cleaned up).

       Thomas concedes that we have already held that the Arkansas robbery statute
qualifies as a crime of violence under the elements clause of the Guidelines. See
United States v. Smith, 928 F.3d 714, 716–17 (8th Cir. 2019) (applying Stokeling, 139
S. Ct. at 555). Further, he admits that “we are bound by cases interpreting whether an


      1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.

                                          -2-
offense is a crime of violence under the Guidelines as well as cases interpreting
whether an offense is a violent felony under the [ACCA].” United States v. Williams,
537 F.3d 969, 971 (8th Cir. 2008). This is so because “[t]he definitions of ‘violent
felony’ and ‘crime of violence’ are almost identical.” United States v. Johnson, 326
F.3d 934, 936 (8th Cir. 2003).

       However, Thomas argues that we are not bound by Smith because he raises
issues not discussed in Smith. Specifically, Thomas contends that a conviction under
the Arkansas robbery statute is not a violent felony because it criminalizes even mere
touching and encompasses negligent and accidental contact. But, contrary to
Thomas’s assertion, Smith directly forecloses this argument. In Smith, we explained
that “Arkansas robbery requires sufficient force to overcome a victim’s resistance and
does not criminalize mere snatching of property.” 928 F.3d at 717. Based on our
holding in Smith, Arkansas robbery satisfies the elements clause to qualify as a
violent felony under the ACCA. See id. Smith controls. See Williams, 537 F.3d at 971.

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -3-